Title: To James Madison from George W. Erving (Abstract), 20 April 1805
From: Erving, George W.
To: Madison, James


20 April 1805, London. No. 52. “I have the honor herewith to transmit—
“1st. An Affidavit made by George Pitman late a mariner on board the vessel 
‘Harry & Jane’ belonging to Joseph Young of Portland Massachusetts relating to the engagement of said vessel in the Slave carrying trade prohibited by law.
“2d my certificate that the Master of said vessel has not complied with the law in depositing her papers in this Office.
“3d. My Certificate that—Mc.Neil Master of the Two Friends of Charleston has neglected to deposit the papers of said vessel in this office.
“4th. My Certificate respecting the illegal discharge of John Neale in this port from the ship Two friends—Mc.Neil Master.
“5th. The Affidavit of Richard Christie late mariner on board the Brig Commerce of Alexandria, respecting the conduct of the Master of said Brig in procuring the impressment of William Gray one of her Crew and a Citizen of the United States.
“As a singular specimen of the abuses which have been practiced in Europe with relation to ships papers, I take the liberty of inclosing also the Register of a Brig called the Polly formerly belonging to Messrs. Geyer of Boston which I have now cancelled. This vessel has been long since lost, & a merchant here Mr. John Braddick (from whom I have obtained this Document) lately attempted to make sale of an english bottom & to fit her out with the Polly’s Register; The proposed purchasor, a Captain Gardner applied to me for advice as to the purchase, and in that way I became acquainted with the whole history of the projected fraud.
“It is said that the French Cruisers are very careless in examining ships Papers, & that any thing in the form of an American document, however irregular, or to which the seal of an american officer can be procured, will pass without much question: thus a vessel called the ‘Washington’ which is a constant Trader between this place and Senegal, formerly owned by an American Citizen, & lately commanded by Mr. Waterman of Boston (owner of the ‘Rufus’ mentioned in a former letter), has as I am informed by the merchant who now confesses himself to be the real owner, no other than some such spurious document; the merchant is always able to find an American Citizen to command her and he takes care that her papers shall not be deposited in this office.”
